EXECUTION VERSION

AMENDMENT NO. 3 TO MERGER AGREEMENT AND PLAN OF REORGANIZATION

This Third Amendment to Merger Agreement and Plan of Reorganization (this “Third
Amendment”), is made as of the 14th day of March, 2013 (the “Effective Date”),
by and among Immune Pharmaceuticals Ltd. (“Immune”) EpiCept Corporation, a
Delaware corporation, and EpiCept Israel Ltd., an Israeli company (together,
“EpiCept” and collectively with Immune, the “Parties”). Capitalized terms used
herein and not otherwise defined shall have the respective definitions ascribed
to them in the Merger Agreement and Plan of Reorganization, dated November 7,
2012 (the “Merger Agreement”), as amended on November 27, 2012 (the “First
Amendment”) and on February 11, 2013 (the “Second Amendment”).

      WHEREAS,  
The Parties have entered into the Merger Agreement; and
WHEREAS,  
The Parties desire to clarify the Private Placement and the dilutive
effect of the Private Placement Securities; and
WHEREAS,  
The Parties desire to modify the definition of “Company Financial
Statements and extend the date that the Company Financial Statements
shall be provided to Parent; and
WHEREAS,  
The Parties desire to amend the Merger Agreement, as further set
forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Parties hereby agree as follows:



  1.   The definition of the term “Private Placement” as defined in the Merger
Agreement, and as amended in the First Amendment, shall be amended by replacing
the words “the offering of securities” with “one or more private offerings of
securities that are exempt from registration with SEC” and adding the words “,
which are consummated following the date of this Agreement” to the end of such
definition.



  2.   The definition of the term “Private Placement Securities” as defined in
the Merger Agreement shall be amended by replacing the words “of Parent” with
the words “of Parent or Company”.



  3.   The definitions of “Lead Investment Bank” and “Private Placement
Memorandum” shall be deleted.



  4.   The second sentence of Section 2.5(b) of the Merger Agreement shall be
deleted and replaced with the following sentence:

“Without derogating from the above, it is clarified that upon consummation of
the Merger, any Private Placement Securities issued following the date of this
Agreement will dilute the Existing Company Shareholders and the stockholders of
Parent on a pro rata basis.”

The third sentence of Section 2.5(b) of the Merger Agreement shall be deleted in
its entirety.

The fourth sentence of Section 2.5(b) of the Merger Agreement shall be amended
by replacing the words “$9,000,000 (as increased after March 31, 2013 by an
amount equal to one-half of the Adjustment)” with “$10,000,000”.

In addition, the fifth sentence of Section 2.5(b) of the Merger Agreement shall
be deleted in its entirety.



  5.   The last sentence of new Section 2.5(b)(A) referenced in Paragraph 1 of
the Second Amendment shall be deleted and replaced with the following sentence:

“Any references in this Agreement to the term “Adjustment” shall mean the
Additional Adjustment.”



  6.   Section 3.25(a) of the Merger Agreement, as amended in the Second
Amendment, shall be deleted and the following is substituted in lieu thereof:

“(a) The Company has agreed to use its best efforts to deliver to Parent on or
before April 15, 2013, copies of the audited balance sheets of the Company and
the audited statements of operations, and audited changes in shareholders’
equity and cash flows, through December 31, 2012, required for the proxy
statement or Registration Statement on Form S-4 (collectively, the “Company
Financial Statements”). The Company Financial Statements (including the related
notes) will be prepared in accordance with GAAP during the periods involved, and
will present fairly the consolidated financial position of the Company as of the
respective dates set forth therein, and the consolidated results of the
Company’s operations and its cash flows for the respective periods set forth
therein in accordance with GAAP.”



  7.   The first sentence of Section 5.18(b) of the Merger Agreement, as amended
in the Second Amendment, shall be amended by replacing the words “February 28,
2013” with “April 15, 2013”.



  8.   Section 10.1(c)(iii) of the Merger Agreement, as amended in the Second
Amendment, shall be deleted and replaced with the following:

“If the Company does not deliver to Parent the Company Financial Statements on
or before April 15, 2013.”



  9.   Section 10.1(d)(iii) of the Merger Agreement is amended by replacing the
words “$9,000,000 (as increased after March 31, 2013 by an amount equal to
one-half of the Adjustment)” with “$10,000,000”.



  10.   The first sentence of Section 5.19 of the Merger Agreement shall be
deleted and replaced with the following sentence:

“Promptly after execution of this Agreement, Parent and/or Company shall
commence the Private Placement, each of which shall be subject to the Company’s
control.”

In addition, the second sentence of Section 5.19 of the Merger Agreement shall
be amended by replacing the words “Any funds raised” with “Any Private Placement
Securities issued”.



  11.   The first sentence in Section 5.22 of the Merger Agreement shall be
deleted and the second sentence of Section 5.22 of the Merger Agreement shall be
amended by replacing the word “thereof” with “of the Private Placement”.



  12.   Unless amended hereby, all provisions of the Merger Agreement, the First
Amendment and the Second Amendment shall remain in full force and effect.

[The remainder of this page intentionally left blank]

1

IN WITNESS WHEREOF, the Parties hereto have executed this Third Amendment as of
the Effective Date.

EPICEPT CORPORATION

By:      
Name: Robert W. Cook
Title: President


EPICEPT ISRAEL LTD.

BY: EPICEPT CORPORATION

By:      
Name: Robert W. Cook
Title: President


IMMUNE PHARMACEUTICALS LTD.

By:      
Name: Dr. Daniel Gedeon Teper
Title: Chief Executive Officer


Signature Page to
Third Amendment to Merger Agreement and Plan of Reorganization

2